Citation Nr: 1208073	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  98-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, secondary to service-connected disability.  

2.  Entitlement to service connection for a left knee disorder, secondary to service-connected disability.  

3.  Entitlement to service connection for a joint disability (claimed as fibromyalgia/chronic fatigue syndrome), as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a skin disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to an initial compensable rating for hemorrhoids.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) in the Army National Guard from April 1964 to September 1964.  He had further reserve duty until January 1970, and enlisted in the Naval Reserve in February 1974.  The Veteran also had a period of active duty service from January 1991 to May 1991, including service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case has previous come before the Board.  Most recently, in August 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

A December 2010 rating decision reflects service connection for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability was granted, which represent complete grants of the benefits sought on appeal.  As such, these issues are no longer before the Board. 

In an April 2011 statement, the Veteran asserted an informal claim seeking a higher rating for his irritable bowel syndrome.  To date, the RO has not adjudicated this claim and it is referred to the RO for appropriate action.

In addition, during the appeal, service connection was established for a skin disorder, namely tinea pedis and dyshidrosis of the bilateral feet, and in correspondence received in June 2011, the Veteran stated that his claim in regard to a skin disorder encompassed scarring of the toes as a result of removal of the toenails secondary to service-connected tinea pedis and dyshidrosis, as well as manifestations of dermatophytosis, tinea unguium of the inguinal area, and tinea cruris, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Thus, the Board finds the issue in regard to entitlement to a skin disorder, to include scarring of the toes as a result of removal of the toenails secondary to service-connected tinea pedis and dyshidrosis, as well as dermatophystosis, tinea unguium of the inguinal area, and tinea cruris, is properly before the Board.  

A hearing at the Board's Central Office in Washington, D.C. was held in February 2001.  In May 2001, the Board remanded this case for further development and consideration.  Thereafter, the Veterans Law Judge (VLJ) who previously heard this case retired from the Board.  The Veteran elected to have a new hearing before the undersigned VLJ now deciding this case.  In May 2010 a Travel Board hearing was held before the undersigned VLJ.  A transcript of each of the hearings is associated with the claims file.  

The issues of entitlement to service connection for a right knee disorder, a left knee disorder, and entitlement to a skin disorder, to include toe scarring and dermatophytosis, tinea unguium of the inguinal area, and tinea cruris, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations in support of Operation Desert Storm. 

2.  The competent and probative evidence establishes that the Veteran's subjective complaints of joint pain, claimed as chronic fatigue syndrome/fibromyalgia, are not supported by objective indications and are not manifestations of a chronic disability.  

CONCLUSION OF LAW

A chronic joint disability, to include fibromyalgia/chronic fatigue syndrome, due to disease or injury was not incurred or aggravated in active service and is not a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the present case, considering the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim decided below has been accomplished.  In particular, the VCAA duty to notify was satisfied by letters sent to the Veteran in January 2005 and January 2010, which fully addressed what evidence was required to substantiate the Veteran's claim, and the respective duties of VA and a claimant in obtaining evidence.  The January 2010 letter also specifically advised the Veteran of the Dingess elements, to specifically include that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

The Board also finds that there is no indication that any additional action is needed to comply with the duty to assist the Veteran in connection with the claims decided below.  First, the Veteran's service treatment records are on file, and the claims file contains all available records from the VA and non-VA sources the Veteran identified as having relevant records, including the Social Security Administration (SSA).  The Veteran has not identified and the file does not otherwise indicate that there are any additional pertinent records that should be obtained before the appeal is adjudicated by the Board.  In addition, the Veteran was afforded VA examinations, most recently in December 2010, to determine whether his claimed symptoms are related to service.  The Board finds that the December 2010 VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed symptoms in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  The duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2010 hearing, the undersigned noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  This included identifying the opportunity to schedule further VA medical examinations.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and has not identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

In any event, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

The Board also finds that there was compliance with the August 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, the Board directed the AMC/RO to schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his claimed condition.  As indicated, this was accomplished in December 2010.  For these reasons, the Board finds that the Board's August 2010 remand directives have been complied with and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  Hence, the Board may proceed with adjudicating the issue based on the record.  

In light of this evidentiary development, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Criteria & Analysis

The Veteran is seeking service connection for a joint disorder, claimed as fibromyalgia/chronic fatigue syndrome, which he contends is due to his documented service in the Southwest Asia.  Having considered the evidence, the Board finds service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes service in the Southwest Asia theater of operations during the Persian Gulf War, and thus, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A claim based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, is unlike those for "direct service connection," as there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  38 C.F.R. § 3.117(c)(2).  

Effective October 7, 2010, VA amended § 3.317(a)(2)(i)(B).  The amendments clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and do not reflect an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii).  VA has removed this provision so VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  The amendment also revises § 3.317(a)(2)(ii) to add diabetes and multiple sclerosis as examples of chronic multisymptom illnesses of partially understood etiology and pathophysiology that are not considered medically unexplained chronic multisymptom illnesses.  

In addition, the Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations, discussed in the National Academy of Sciences' (NAS) report entitled Gulf War and Health, Volume 6, Physiologic, Psychologic, and Psychosocial Effects of Deployment-Related Stress (Volume 6).  Pursuant to 38 U.S.C.A. § 1118, the Secretary must develop presumptions of service connection where there is a link between a health effect and exposure to "a biological, chemical, or other toxic agent, environmental or wartime hazard, or preventive medicine or vaccine known or presumed to be associated with service in the Southwest Asia theater of operations during the Persian Gulf War."  VA interprets this statutory reference to address a relationship between the substance or hazard and the specific circumstance of service in the Southwest Asia Theater of operations during the Persian Gulf War.  Volume 6 discusses the effects of stressors associated with deployment to any war zone, not just with deployment to the Southwest Asia Theater of operations during the Persian Gulf War.  It also does not identify health effects associated with "a biological, chemical, or other toxic agent, environmental or wartime hazard, or preventive medicine or vaccine."  Therefore, the Secretary has determined that the standard set forth in § 1118 has not been met and that presumptions based on NAS's findings in Volume 6 are not warranted.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Initially, the Board notes that while records, to include a July 2001 VA record and the December 2010 VA examination report, note osteoarthritis in the knee joints, a diagnosed illness.  Thus, the special provisions of 38 C.F.R. § 3.317 are not applicable in regard to knee arthritis.  The Board notes, however, that the issue of entitlement to service connection for right and left knee arthritis is the subject of the remand below.  

A determination as to whether the Veteran has a chronic joint disability, claimed as fibromyalgia/chronic fatigue syndrome, due to service, to include documented service in the Southwest Asia, requires competent evidence.  The Board notes that while the Veteran is competent to report his symptoms, competence and credibility are to be distinguished.  In that regard, the May 2007 VA examination report notes the following:

Vet was tested POSITIVE for multiple Waddell's signs as below

**Distracted straight leg raise [as patient complained of pain on straight leg raise on lying down at 10-15 degrees , but not when the examiner extends the knee with the patient seated and extended his both knees against strong resistance ] with the neck flexed and ankle dorsiflexed] ~ and vet had no pain with this

** Superficial tenderness - skin discomfort on light palpation noted all over the spine as well as on other parts of the back [even when palpating the scapula and allmost all over diffusely anywhere in the back and neck area as well [NOT OCCURING ALONG DERMATOMAL LINES

**Nonanatomic tenderness - tenderness crossing multiple anatomic boundaries noted [anywhere I touched in his back was apparently tender]

**Axial loading - eliciting pain when pressing down on the top of the patient's head noted

**vet c/o severe Pain on simulated rotation and failed to move more than 1-2 degrees - [simulated rotation ~ rotating the shoulders and pelvis together [which should not be painful as it does not stretch the structures of the back noted]
**also sometimes I observed Overreaaction as ->
Exaggerated painful response to a stimulus, verbally as well as with rappid jerky muscle movements which was not consistent aaand was not reproduced when the same stimulus is given later noted

. . . 

**also demonstrated some inconsistent focal Regional weakness [very weak knee extension while sitting upright in the right leg once with Weakness that was jerky, with intermittent resistance (such as cogwheeling, or catching) noted, however when repeated the same test [for knee extension strength] again at other times of clinical examination his strength was found to be WNL~of 5/5

The examiner added that a January 2007 private rheumatology report noted chronic fatigue was a manifestation of the Veteran's clinical depression and possibly PTSD.  The VA examiner concluded as follows:

Veteran most likely has chronic fatigue syndrome/fibromyalgia as has multiple tender points as well as diffuse pressure sensitivity and overall this could be a physical manifestation of his underlying MHC issues [active clinical depression /PTSD].  [vet has no evidence of joint or muscle inflammation on physical examination or laboratory testing]

. . . 

Regarding chronic fatigue syndrome/fibromyalgia there are no definite diagnostic laboratory tests, testing should be kept to a minimum.  There is no highly effective therapy and therefore treatment cannot be used to help confirm the diagnosis.  Since fibromyalgia is a chronic disorder, the diagnosis is best made after observation of the patient's symptoms and signs over time.  

Also vet has comorbid psych issues [like dysthymia, active depression, PTSD foll closely by MHC] as well as related irritable bowel syndrome.  I believe that vet might benefit from psychotherapy [focusing upon uncovering the maladaptive thoughts, underlying beliefs, resulting in negative emotions, and maladaptive behavioral patterns that lead to the development of a stress response, and subsequently to low back pain exacerbation]

Vet also had many positive Waddell's signs with multiple inconsistencies on exam as well as some evidence for malingering . . . as many of the Veteran's complaints are not substantiated by the physical findings.

In addition, the December 2010 VA joints examiner noted that the Veteran's symptoms related during the May 2007 VA examination bore significant similarity to those elicited on examination noting the following:

SKELETAL EXAMINATION:  It should be noted that when touched over various parts of the Veteran's body during the aforementioned physical examination there was little pain response.  Also, when casually observed during dressing, ascent to the examination table movement to adjust and readjust during the examination, descending from the table and redressing, there were few utterances of pain.  During the formal examination of the skeletal system (joints and spine: the examiner was barely able to touch the Veteran's body without such utterances.  This was noted before Dr. [K]'s note was discovered and it appears, he too found similar responses that he interpreted to be a positive Waddell's test.  

In concluding that the Veteran does not meet the criteria for a diagnosis of fibromyalgia, the December 2010 VA examiner reported the following:

FIBROMYALGIA:  Virtually all the tender points diagnostic of fibromyalgia were positive on this Veteran.  Additionally, other areas of wide spread pain were positive on the upper and lower aspects, both anteriorly and posteriorly of the Veteran's body.  It took far less than the standard 4 kg of pressure, used in diagnosing fibromyalgia to elicit this response.  Additionally, the Veteran complained of no myalgia, headaches, bladder dysfunction, Raynaud's phenomena all of which are associated to a greater or lesser extent with a diagnosis of fibromyalgia.  He does report sleep disturbance but this appears to be associated with bad dreams, fatigue and morning stiffness.  The stiffness of which the Veteran complains are of diagnosed joint disease.  The tender points ceased to be diagnostic when [] widespread and with such hypersensitivity, manifested by this Veteran and not along normal neurological pathways.  Therefore, it is the opinion of this evaluator that a diagnosis of fibromyalgia cannot be made.  

The Board notes that while not free to ignore the Veteran's report as to any matter upon which he is competent to offer an opinion, the Board may properly consider the personal interest a claimant has in his case and is of course cognizant of possible self interest which any Veteran has in promoting a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  There is no doubt that the Veteran is competent to relate his symptoms.  It is his credibility, however, the Board finds to be lacking.  Here, there exists very powerful objective evidence between alleged symptoms and the objective clinical findings and the Board finds the examiner's impressions are more probative.  

The Board notes that the findings above are not inconsistent with those noted in private records, dated in October 1998, following a low speed, minor motor vehicle accident, in which it was noted that while the Veteran stated that he had a transient loss of consciousness after having been hit from behind while stopped, he did not strike his head and there was no windshield or back end damage to his car.  It was further noted that while he moaned with any movement, was in full spine precaution and a neck collar, and reported that he was unable to move his arms, he was moving all four extremities, dressed himself, and spoke on the phone, and the assessment entered was "voluntary 'paralysis.'"  

The Board further notes that while a September 2001 VA mental health examination report notes the Veteran displayed chronic multi system illnesses cause by multi-chemical sensitivities, and while VA mental health records, to include records dated in November 1999, September 2004, and December 2008, reflect complaints and/or symptoms noted to be consistent with Gulf War Syndrome, no clinical data in support of the conclusions was provided and the opinions do not attribute any separately identifiable disability or symptomatology to the assessment.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009).  In addition, the opinions do not address the Veteran's reliability and/or apparent inconsistencies, further diminishing the probative value, if any, of the opinions.  The more probative evidence attributes relevant manifestations to a psychiatric disorder and/or a back disorder rather than linking the fatigue/pain to other pathology or separately identifiable qualifying chronic disability under 38 C.F.R. § 3.317.  

The Board notes that the Veteran has service-connected disabilities, to include PTSD, a back disorder, and irritable bowel syndrome, and to the extent that relevant symptoms have been attributed to service-connected disability, such symptoms are for consideration in the evaluation of the service-connected disability.  In the absence of a separate identifiable disability, however, the Board finds service connection for this condition is not warranted on a direct basis, to include on a presumptive basis under 38 C.F.R. § 3.317, or otherwise related to service or service-connected disability.  

In reaching a determination, the Board has considered the Social Security Administration (SSA) records, to include a determination of disability reflecting a primary diagnosis of personality disorders and a secondary diagnosis of back disorders.  Regardless, and to the extent relevant symptoms were noted, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  

To the extent that the Veteran has asserted that the examiners who performed the VA examinations are incompetent and/or that the reports of examination are inadequate, to include the December 2010 VA examination report and opinion, the Board notes that he has presented no evidence that the examiners are incompetent.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, the Board finds the record, to include the December 2010 VA examination report and opinion, to be adequate, and has accorded more probative value to the competent VA opinion.  The December 2010 VA examiner reviewed the claims file and provided a rationale for the opinion based on accurate findings and reliable principles, and the opinion is not inconsistent with the May 2007 VA opinion.  Such is far more probative than the Veteran's lay assertions.  

The Board notes that while service connection may be warranted for "medically unexplained chronic multisymptom illness," such as chronic fatigue, and signs or symptoms involving joint pain, in this case, the competent evidence does not establish that the Veteran's complaints in regard to fatigue and/or joint pain result in a separately identifiable qualifying chronic disability under 38 C.F.R. § 3.317, or that is otherwise related to in-service disease or injury during either period of active service.  Accordingly, because the preponderance of the evidence is against the claim, service connection is not warranted. 


ORDER

Service connection for a joint disability, claimed as fibromyalgia/chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

REMAND

The Veteran asserts entitlement to service connection for right and left knee patellofemoral degeneration and degenerative joint disease, and for skin disorders, manifested by toe scarring associated with a service-connected bilateral foot disability, as well as dermatophytosis, tinea unguium of the inguinal area, and tinea cruris.  Having reviewed the record, the Board finds further development is necessary for a determination in this case.  

In regard to a skin disorder, direct service connection has been established for tinea pedis and dyshidrosis of the bilateral feet, and in correspondence received in July 2011, the Veteran stated that his claim of entitlement to service connection for a skin disorder encompasses a claim of entitlement to scarring of the toes as a result of removal of the toenails secondary to service-connected tinea pedis and dyshidrosis.  The Board notes that the December 2009 rating decision reflects onychomycosis and onychocrypotic nails resulting in missing toenails.  

In addition, the Veteran's June 2011 correspondence notes that his claim of entitlement to service connection for a skin disorder also encompasses a claim of entitlement to skin disorder manifested by dermatophytosis, tinea unguium of the inguinal area, and tinea cruris.  The Board notes that a February 1991 service treatment record shows tinea cruris; a November 1998 VA treatment record notes probable erythema annularite centrificum and a much less likely differential diagnosis was noted to be subacute lupus erythematosis; a May 2002 record notes nummular eczema; a September 2002 record notes either hemangiomas, seborrheic keratoses, or old hypertrophic insect bites; a December 2003 record notes a fungal rash involving the groin, and an August 2005 VA treatment record notes episodic folliculitis on the forearms and inguinal area.  

An opinion has not been obtained in regard to the above skin disorders, and as such, the Board finds the examination performed in December 2010 to be inadequate and finds that the claim in regard to skin disorders must be remanded.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining identified skin disorders, for which service connection has not been established, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The Board notes that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

In addition, the record, to include a July 2001 VA treatment record, reflects a progression of normal osteoarthritis in the knee joints, and while the December 2010 VA opinion is to the effect that the Veteran's knee disorders are not related to service or the service-connected back disability, service connection for PTSD was established in a December 2010 rating decision, and there is evidence suggesting a relationship between joint pain and a psychiatric disorder.  An opinion as to whether the Veteran's knee disorders, to include arthritis, are secondary to service-connected PTSD has not been obtained.  As such, the Board finds the examination performed in December 2010 to be inadequate and finds that the claims must be remanded.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to right and left knee disorders.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, in a September 2010 rating decision implementing the Board's grant of service connection for hemorrhoids, the RO assigned a noncompensable evaluation, effective November 15, 1996.  In an April 2011 statement that was received by VA in May 2011, the Veteran titled the correspondence "Notice of Disagreement" and challenged the noncompensable rating.  The Board accepts the Veteran's April 2011 statement as a Notice of Disagreement with the September 2010 rating decision.  See 38 C.F.R. § 20.201 (2011).  To date, however, the RO has not issued him a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from January 2011.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with his complaints of symptoms referable to knee and skin disorders.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified skin disorders, to include scarring of the toes, as well as dermatophytosis, tinea unguium of the inguinal area and/or tinea cruris.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The examiner must discuss any relevant in-service findings for both periods of active service and any reports of a continuity of symptoms since either period of active service, and indicate whether it is at least as likely as not that any skin disorder, for which service connection has not already been established, is attributable to a known clinical diagnosis. 

If the examiner attributes any identified skin disorder to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptoms since the relevant period of active service.  

The rationale for all findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the right and left knee disorders, to include arthritis.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The examiner must discuss any relevant in-service findings for both periods of active service and any reports of a continuity of symptoms since either period of active service and indicate whether it is at least as likely as not that arthritis had an onset during either period of active service or within the initial post-service year of either period of active service, or is otherwise attributable to active service or proximately due to or the result of service-connected disability.  The rationale for all findings and conclusions should be set forth in a legible report.

5.  Issue the Veteran an SOC with respect to his claim seeking a compensable rating for his hemorrhoids, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


